DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to the time of measurement of the compressive strength as the compressive strength of a material is related to the time of measurement of the compressive strength (i.e. 3, 7 or 28 days).  It is known that the compressive strength of a cement material increases over time.  It is possible that a prior art material with a compressive strength of 5 MPa after 7 days had a compressive strength of 350 kPa immediately after mixing.  Without the time factor to which the compressive strength relates, the material of claim 1 
In claim 4, the phrase “the cementitious material” lacks proper antecedent basis.
In claim 5, the phrase “the amount of aggregate with a particle size greater than 9.5 mm” lacks proper antecedent basis.
	In claim 6, it is unclear as to the difference between the fine aggregate and the coarse aggregate as the claim recites that the coarse aggregate has a particle size of less than 4.75 mm.  If the coarse aggregate has a particle size of less than 4.75 it could also be considered to be a fine aggregate as it would include sizes that would be considered to be considered fine.  Clarification is requested.
	In claim 10, the phrase “the cementitious material” lacks proper antecedent basis.
	In claim 12, it is unclear as to the difference between the fine aggregate and the coarse aggregate as the claim recites that the coarse aggregate has a particle size of less than 4.75 mm.  If the coarse aggregate has a particle size of less than 4.75 it could also be considered to be a fine aggregate as it would include sizes that would be considered to be considered fine.  Clarification is requested.
In claim 11, the phrase “the amount of aggregate with a particle size greater than 9.5 mm” lacks proper antecedent basis.
In claim 19, it is unclear as to the difference between the fine aggregate and the coarse aggregate as the claim recites that the coarse aggregate has a particle size of less than 4.75 mm.  If the coarse aggregate has a particle size of less than 4.75 it could also be considered to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Osta et al “Study of heavy fuel oil fly ash for use in concrete blocks and asphalt concrete mixes”.
The reference teaches, in Table 3, Mix 5A, a composition comprising Heavy fuel oil fly ash, cement, aggregates, sand and water.  According to Table 7, the compressive strength after 28 days ranges from 2.15 to 2.72 MPa.
The instant claims are met by the reference.
As for claim 1, the reference teaches cement, aggregates, heavy oil fly ash and water.  As for the compressive strength, the reference teaches a compressive strength as low as 2.15 after 28 days and accordingly it would appear that the compressive strength shortly after mixing would fall within the claimed range.

As for claim 13, the reference teaches a composition produced by mixing together cement,  aggregates, heavy oil fly ash and water.  As the heavy oil fly ash contains water it could be considered to be a slurry.  As for the compressive strength, the reference teaches a compressive strength as low as 2.15 after 28 days and accordingly it would appear that the compressive strength shortly after mixing would fall within the claimed range.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Mehthel et al (US Patent Application No. US 2013/0118382 A1).
The reference teaches, in paragraph [0012], a composition comprising aggregate, heavy oil ash fines, the heavy oil ash fines including at least 90% carbon and at least 80% of the heavy oil ash fines being finer than 45 microns, water and cement.  See also the claims.
The instant claims are met by the reference.
As for claim 1, the reference teaches cement, an aggregate, heavy oil ash fines and water.  As for the compressive strength, the reference teaches in figure 1, the compressive strengths of an oil ash composition at various time periods.  Although the compressive strength is higher than claimed (it appears to be measured at a time period ranging from 3 days to 90 days), it is the examiner’s position that the compressive strength of the composition shortly after mixing would fall within the claimed range.

As for claim 3, the ash has a particle size of less than 45 microns.
As for claim 7, the reference teaches a composition produced by mixing together cement,  aggregates, heavy oil ash fines and water.  As for the compressive strength, the reference teaches a compressive strength as low as 2.15 after 28 days and accordingly it would appear that the compressive strength shortly after mixing would fall within the claimed range.
As for claim 8, the carbon present in the oil ash falls within the claimed range.
As for claim 9, the ash has a particle size of less than 45 microns.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being a by Camilleri et al “The microstructure and physical properties of heavy oil fuel ash replaced Portland cement for use in flowable fill concrete and the production of concrete masonry units”.
The reference teaches, in section 2.4.2, and Tables 1a and 1b, compositions comprising cement, heavy oil fuel ash, sand, coarse aggregates and water.  Figure 7, teaches a mortar bar having 50% heavy oil fuel ash having a compressive strength at 28 days which appears to be approximately less than 2.0.  Figure 8 teaches a flowable fill concrete having 50% heavy fuel oil ash with a compressive strength of about 3.1 at 28 days.
As for claim 1, the reference teaches compositions comprising cement, heavy oil fuel ash, sand, coarse aggregates and water.  As for the compressive strength the mortar bar of figure 7 appears to have a strength which is within the range recited in instant claim 1.  As for the composition in figure 8 while the compressive strength is about 3.1 at 28 days it would appear that the compressive strength shortly after mixing would fall within the claimed range.
.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paya et al “Properties of Portland cement mortars incorporating high amounts of oil-fuel ashes”.
The reference teaches, in Section 3.4 a control mortar prepared by mixing Portland cement, an aggregate (sand), oil fuel ash, and water.  Chapter 3.5 and Fi and fig. 8 and 9 it is disclosed that the mechanical properties of the mortar decrease, when the amount of OFA is increased. Fig. 8 shows a mortar mix comprising 15%, 30%, 45% and 60% of OFA as sand replacement. The 60% mix has a compressive strength (development) from 0 MPa after mixing to roughly 4 MPa after 28d.
The instant claims are met by the reference.
As for claim 1, the reference teaches Portland cement, an aggregate (sand), oil fuel ash, and water.  As for the compressive strength as the compressive strength ranges from 0 MPa to 4 MPa it would appear that the compressive strength shortly after mixing would fall within the claimed range.
As for claim 3, the size of the oil fuel ash ranges from 1 to 40 microns (Section 3.1).
As for claim 7, the reference teaches a control mortar prepared by mixing Portland cement, an aggregate (sand), oil fuel ash, and water.  As for the compressive strength as the 
As for claim 9, the size of the oil fuel ash ranges from 1 to 40 microns (Section 3.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Osta et al “Study of heavy fuel oil fly ash for use in concrete blocks and asphalt concrete mixes”.
The reference was discussed previously, above.
The instant claim is obvious over the reference.  
As for claim 14, while the reference does not recite that the heavy oil fly ash is added directly to the cement and aggregate according to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Allowable Subject Matter
Claims 4-6, 10-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the 112(b) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/
Primary Examiner, Art Unit 1731



ajg                                                                                                                                                                                March 1, 2022